United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.B., Appellant
and
U.S. POSTAL SERVICE, MAIN POST OFFICE,
Youngstown, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-1145
Issued: January 20, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 18, 2010 appellant filed a timely appeal of the September 22, 2009 nonmerit
decision of the Office of Workers’ Compensation Programs denying her request for
reconsideration on the grounds that it was not timely filed and failed to establish clear evidence
of error. The most recent merit decision is that of the Board, dated February 15, 2006.1 As the
Office has not issued a merit decision within 180 days of the date of the appeal, the Board does
not have jurisdiction to review the merits of the case pursuant to 20 C.F.R. §§ 501.2(c) and
501.3.2

1
2

Docket No. 06-41 (issued February 15, 2006).

For final adverse Office decisions issued prior to November 19, 2008, a claimant had up to one year to appeal to
the Board. See 20 C.F.R. § 501.3(d)(2). For final adverse Office decisions issued on and after November 19, 2008,
a claimant has 180 days to file an appeal with the Board. See 20 C.F.R. § 501.3(e).

ISSUE
The issue is whether the Office properly denied appellant’s request for reconsideration as
untimely filed and lacking clear evidence of error.
On appeal, appellant contends that the Office’s decision is contrary to fact and law.
FACTUAL HISTORY
This case has previously been before the Board. In a February 15, 2006 decision, the
Board affirmed the Office’s August 30, 2005 decision which terminated appellant’s
compensation effective June 21, 2004 on the grounds that she no longer had any residuals or
disability causally related to her February 19, 2001 employment injury. The Board accorded
weight to the March 18, 2004 medical opinion of Dr. Manhal A. Ghanma, a Board-certified
orthopedic surgeon and Office referral physician, who found that appellant had no continuing
residuals of the accepted condition and could work eight hours a day with restrictions. The facts
of the case as set forth in the prior decision are incorporated herein by reference.3 The facts
relevant to the present appeal are hereafter set forth.
By letter dated June 19, 2009, appellant requested reconsideration of the termination of
her compensation benefits. In a May 18, 2005 medical report, Dr. James P. Dambrogio, an
osteopath, listed a history of appellant’s February 19, 2001 employment injury, medical
treatment, personal background and employment. He provided findings on physical examination
and diagnosed lumbosacral degenerative disc disease. Dr. Dambrogio stated that the diagnosed
condition was caused by the February 19, 2001 injury. He advised that appellant had severe loss
of efficiency and mobility, which limited her ability to perform daily activities due to the injury.
Dr. Dambrogio concluded that she was permanently and totally disabled as a result of the
February 19, 2001 employment injury.
In reports dated April 18, 2006 and July 24, 2007, Dr. Dambrogio reviewed a description
of appellant’s priority mail processing clerk position. He advised that the mechanics of the
February 19, 2001 injury resulted in increased intervertebral pressure and microhemorrhages to
the soft tissue which resulted in acute trauma to both the soft and hard tissue of the lumbar spine.
The increased tissue damage resulted in increased inflammation which caused further
degeneration of the interarticular spaces and boney structure of the lumbar spine that preceded
the February 19, 2001 injury. Dr. Dambrogio advised that appellant had lost strength and
flexibility of these structures due to these injuries. He noted that on March 14, 2006 she
experienced severe low back pain due to pushing, pulling, twisting and turning motions while
vacuuming floors in her home. Appellant had to drop to the floor until the overwhelming pain
subsided enough for her to get to her bed. Dr. Dambrogio advised that her daily activities caused
an aggravation of the February 19, 2001 lumbosacral degenerative disc disease injury. He
further advised that appellant had a total loss of endurance and her pain index was moderate to
3

The Office accepted that on February 19, 2001 appellant, then a 40-year-old priority mail processing clerk,
sustained a lumbar strain and authorized physical therapy through March 19, 2001. On May 31, 2001 it accepted
that appellant sustained a recurrence of disability commencing April 11, 2001 due to the February 19, 2001
employment injury and paid her appropriate compensation for temporary total disability.

2

severe. Appellant’s job description required that all of the stated mechanisms work.
Dr. Dambrogio opined that appellant was unable to perform her work duties due to aggravated
lumbosacral degenerative disc disease. He reiterated that she was totally disabled.
In reports dated May 2, 2008 and March 23, 2009, Dr. Dambrogio stated that appellant
continued to have moderate-to-severe pain in her low back radiating down her right leg and
occasionally, her left leg. Appellant was unable to walk without the assistance of a cane or
walker. Sitting was painful after 10 minutes without a change of position. She could not operate
a motor vehicle. Appellant could not lift anything over 5 pounds frequently or 10 pounds
occasionally. Bending, stooping, twisting or any repetitive motions increased her pain.
Appellant’s pain was rated as 8 out 10 with 10 being the most painful. Dr. Dambrogio advised
that she was totally disabled for work due to her physical, psychological and emotional
impairments, age, educational background and physical limitations.
In an April 27, 2006 report, Stanley J. Palumbo, Ph.D., a clinical psychologist, reviewed
a history of appellant’s February 19, 2001 employment injury and medical treatment. He listed
his findings on psychological examination and diagnosed a single episode major depressive
disorder and moderate chronic pain disorder associated with psychological factors and a general
medical condition on Axis I. Dr. Palumbo diagnosed low back pain on Axis III. Appellant had
moderate psychological stressor of unemployment on Axis IV and a global assessment
functioning (GAF) score of 45 on Axis V. Dr. Palumbo advised that there was no mental
disorder on Axis II. He opined that appellant had an emotional condition causally related to the
February 19, 2001 injury. Regarding appellant’s ability to relate to coworkers, supervisors and
the public, understand and follow instructions, maintain attention, perform simple repetitive tasks
and withstand the stress and pressures associated with day-to-day work activity, she would have
moderate to marked impairment due to pain, sad mood, low energy, strong anhedonia,
moderately impaired concentration and frequent fleeting suicidal ideation.
In a February 13, 2008 report, Dr. Brian S. Sullivan, a psychiatrist, listed a history of
appellant’s February 19, 2001 employment injury, medical treatment, social background and
development of her emotional condition. He listed his findings on physical and psychological
examination. Dr. Sullivan diagnosed Axis I single episode of major depressive disorder and
moderate chronic pain disorder associated with psychological factors and a general medical
condition. He diagnosed Axis III lower back pain. Appellant had no Axis II diagnosis. On Axis
IV, Dr. Sullivan advised that she was unemployed with primary and financial support. Appellant
had a GAF score of 45 on Axis V. Dr. Sullivan opined that her emotional condition was a direct
result of the February 19, 2001 injury. In progress notes dated February 9 and May 11, 2009, he
addressed a treatment plan for appellant’s anxiety condition which was secondary to her pain.
In reports dated May 11 and June 15, 2009, John J. Allan, a licensed professional clinical
counselor, advised that appellant had major depression and panic symptoms.
In a September 22, 2009 decision, the Office denied appellant’s June 19, 2009 request for
reconsideration on the grounds that it was not timely filed and failed to establish clear evidence
of error.

3

LEGAL PRECEDENT
Section 8128(a) of the Federal Employees’ Compensation Act4 does not entitle a claimant
to a review of an Office decision as a matter of right.5 The Office, through its regulations, has
imposed limitations on the exercise of its discretionary authority under section 8128(a). Section
10.607(a) of the Office’s implementing regulations provide that an application for
reconsideration must be sent within one year of the date of the Office decision for which review
is sought.6
Section 10.607(b) states that the Office will consider an untimely application for
reconsideration only if it demonstrates clear evidence of error by the Office in its most recent
merit decision. The reconsideration request must establish that the Office’s decision was, on its
face, erroneous.7
To establish clear evidence of error, a claimant must submit evidence relevant to the
issue, which was decided by the Office.8 The evidence must be positive, precise and explicit and
must be manifest on its face that the Office committed an error.9 Evidence that does not raise a
substantial question concerning the correctness of the Office’s decision is insufficient to establish
clear evidence of error.10 It is not enough merely to show that the evidence could be construed
so as to produce a contrary conclusion.11 This entails a limited review by the Office of how the
evidence submitted with the reconsideration request bears on the evidence previously of record
and whether the new evidence demonstrates clear error on the part of the Office.12
To show clear evidence of error, the evidence submitted must not only be of sufficient
probative value to create a conflict in medical opinion or establish a clear procedural error, but
must be of sufficient probative value to shift the weight of the evidence in favor of the claimant

4

5 U.S.C. § 8128(a).

5

Jesus D. Sanchez, 41 ECAB 964 (1990); Leon D. Faidley, Jr., 41 ECAB 104 (1989).

6

20 C.F.R. § 10.607(a).

7

Id. at § 10.607(b).

8

Nancy Marcano, 50 ECAB 110, 114 (1998).

9

Leona N. Travis, 43 ECAB 227, 241 (1991).

10

Richard L. Rhodes, 50 ECAB 259, 264 (1999).

11

Leona N. Travis, supra note 10.

12

See Nelson T. Thompson, 43 ECAB 919 (1992).

4

and raise a substantial question as to the correctness of the Office decision.13 The Board makes
an independent determination of whether a claimant has submitted clear evidence of error on the
part of the Office such that the Office abused its discretion in denying merit review in the face of
such evidence.14
ANALYSIS
The Board finds that appellant did not file a timely request for reconsideration. The
Office’s procedures provide that the one-year time limitation period for requesting
reconsideration begins on the date of the original Office decision.15 However, a right to
reconsideration within one year also accompanies any subsequent merit decision on the issues.16
The most recent merit decision in this case was the Board’s February 15, 2006 decision.
As appellant’s June 19, 2009 letter requesting reconsideration of the merits of her claim by the
Office was made more than one year after the February 15, 2006 merit decision,17 the Board
finds that it was not timely filed.
The Board further finds that the evidence submitted by appellant in support of her
June 19, 2009 request for reconsideration does not raise a substantial question as to the
correctness of the Office’s termination of her compensation benefits effective June 21, 2004 or
shift the weight of the evidence of record in her favor. Dr. Dambrogio’s May 18, 2005 report
listed his findings on physical examination and diagnosed lumbosacral degenerative disc disease.
He opined that the diagnosed lumbar condition and appellant’s resultant permanent and total
disability were causally related to the February 19, 2001 injury. Dr. Dambrogio failed to address
how the diagnosed lumbar condition and resultant disability were caused by the accepted
condition. The Board finds that his report is insufficient to show that the termination of
appellant’s compensation benefits was erroneous or raise a substantial question as to the
correctness of the termination decision. Dr. Dambrogio’s May 2, 2008 and March 23, 2009
reports listed appellant’s physical restrictions. He opined that she was totally disabled for work
due to her physical limitations and physical, psychological and emotional impairments, age and
educational background. Dr. Dambrogio did not provide an opinion on causal relationship
between the claimed disability and the accepted condition. The Board has held that a physician’s
opinion, which does not address causal relationship is of diminished probative value.18 The
Board finds that Dr. Dambrogio’s reports are insufficient to establish clear evidence of error in
the Board’s termination decision. Dr. Dambrogio’s April 18, 2006 and July 24, 2007 reports
13

Veletta C. Coleman, 48 ECAB 367, 370 (1997).

14

Thankamma Mathews, 44 ECAB 765, 770 (1993).

15

Supra note 7; see A.F., 59 ECAB 714 (2008).

16

D.G., 59 ECAB 455 (2008); Robert F. Stone, 57 ECAB 292 (2005).

17

Appellant had one year to request reconsideration by the Office of the Board’s February 15, 2006 decision. See
Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.6a (January 2004).
18

See A.D., 58 ECAB 149 (2006) (medical evidence which does not offer any opinion regarding the cause of an
employee’s condition is of limited probative value on the issue of causal relationship).

5

attributed appellant’s lumbosacral degenerative disc disease to the February 19, 2001 injury.
The Board notes that the Office has not accepted the condition of lumbosacral degenerative disc
disease. For conditions not accepted by the Office as being employment related, it is appellant’s
burden to provide rationalized medical evidence sufficient to establish causal relation.19 While
Dr. Dambrogio explained the causal relationship between appellant’s lumbosacral degenerative
disc disease and the February 19, 2001 injury, he attributed the aggravation of the diagnosed
condition and her resultant permanent and total disability for work as a priority mail processing
clerk to a cleaning incident in her home on March 14, 2006. He stated that on that date, she
experienced severe low back pain due to pushing, pulling, twisting and turning motions while
vacuuming floors. Dr. Dambrogio further stated that appellant fell to the floor until the
overwhelming pain subsided enough for her to get to her bed. As he did not opine that her total
disability for work was causally related to the accepted condition, the Board finds that his report
is insufficient to establish clear evidence of error in the Board’s termination decision.
The reports from Dr. Palumbo and Dr. Sullivan found that appellant had, among other
things, a single episode of major depressive disorder causally related to the February 19, 2001
injury. However, neither physician provided any medical rationale explaining how the
diagnosed emotional condition was caused by the accepted condition.20 The Board finds that the
reports of Dr. Palumbo and Dr. Sullivan are insufficient to raise a substantial question as to the
correctness of the termination of appellant’s compensation benefits. Dr. Sullivan’s progress
notes do not provide any opinion addressing the causal relationship between appellant’s anxiety
condition and the February 19, 2001 injury. The Board finds that this evidence is insufficient to
show that the termination of her compensation benefits was erroneous or raise a substantial
question as to the correctness of the termination decision.
The reports from Mr. Allan, a licensed professional clinical counselor, are of no probative
medical value as a professional licensed clinical counselor is not considered a “physician” under
the Act.21
Appellant has not otherwise provided any argument or evidence of sufficient probative
value to shift the weight of the evidence in her favor and raise a substantial question as to the
correctness of the Board’s decision and order. Consequently, the Office properly denied her
reconsideration request as her request does not establish clear evidence of error.
CONCLUSION
The Board finds that appellant’s June 19, 2009 request for reconsideration was untimely
filed and failed to show clear evidence of error.

19

Alice J. Tysinger, 51 ECAB 638 (2000).

20

See A.D, supra note 19.

21

See 5 U.S.C. § 8101(2); see also Jeannine E. Swanson, 45 ECAB 325, 336 (1993); Arnold A. Alley, 44 ECAB
912 (1993); Ceferino L. Gonzales, 32 ECAB 1591, 1594 (1981).

6

ORDER
IT IS HEREBY ORDERED THAT the September 22, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 20, 2011
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

